People v Brunson (2016 NY Slip Op 06457)





People v Brunson


2016 NY Slip Op 06457


Decided on October 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2016

Friedman, J.P., Saxe, Moskowitz, Gische, Kahn, JJ.


1816

[*1]The People of the State of New York,	66254C/04 Respondent,
vVincent Brunson, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Nancy E. Little of Counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (William Terrell, III of counsel), for respondent.

Order, Supreme Court, Bronx County (Seth L. Marvin, J.), entered on January 8, 2014, which adjudicated defendant a level three predicate sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure from the presumptive override to level three for a prior felony sex crime conviction (see People v Gillotti, 23 NY3d 841 [2014]). The egregiousness of the
underlying sex crime against a child, as well as that of the predicate crime, likewise against a child, outweighed the mitigating factors cited by defendant.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 4, 2016
CLERK